DETAILED ACTION
Status of Claims
Claims 1-11 and 13-15 are pending. Claims 8-11 and 13-15 are withdrawn. Claims 1-7 are subject to examination on the merits.

Response to Amendments
Because the replacement drawings of Figs. 1, 2, and 4 are responsive, the objections to drawings are withdrawn.
Because the amendment to the specification is responsive, the objection to specification is withdrawn.
Because “second sensor unit” has been amended to recite sufficient structure, the 112(f) interpretation is withdrawn.
Because the claim amendment is responsive to the 112(a) rejection, the 112(a) rejection is withdrawn.
Because the claim amendment is partially responsive to the 112(b) rejections, only some of those rejections are withdrawn. Any 112(b) rejection not withdrawn will be reiterated below.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any combination or modification of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that the prior art fails to teach limitations of the claims as amended (remarks at 13-14). Because those limitations are introduced through amendment, they are addressed in the art rejection below.

Claim Objections
Claim 3 recites “a volume flow of the additive” at line 5. It should be changed to “the volume flow of the additive.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites:
a second sensor unit including at least one of a second volume flow measuring device and a second pressure measuring device, the second sensor unit being configured to detect at least one of a metering pump capacity and a volume flow of the additive delivered by the electronically regulatable metering pump.
To the extent that the second sensor unit does not include the second volume flow measuring device (e.g., only the second pressure measuring device is included), the limitation of “the second sensor unit being configured to detect at least one of a metering pump capacity and a volume flow of the additive delivered . . . ” is not supported by the specification and constitutes new matter. The specification fails to disclose that a pressure measuring device can be used to detect metering pump capacity or volume flow of the additive delivered by the metering pump. By contrast, a volume flow measuring device is used to detect pump capacity (see para. 0010) and detect the volume of additive actually delivered by the pump (see para. 0055, 0059).
Claim 6 recites “said weather data indicating an amount of dirt.” This limitation is not supported by the specification and constitutes new matter. Although the specification discloses retrieving (from an online database) data indicating the amount of dirt (para. 0017) and that the electronic circuit unit S can access a server containing weather data (para. 0053), the specification does not disclose that “weather data” is related to or indicates “an amount of dirt.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a storage container for an additive to be admixed with the washing fluid” at line 6. It’s unclear if the storage container stores only the additive and the additive is mixed with washing fluid elsewhere, or if the additive is already mixed with washing fluid inside the storage container. For examination purpose, it’s interpreted as the former.
Claim 1 recites “an electronic circuit unit for controlling the automatic washing installation having an interface . . .” at line 11-12. It’s unclear if this phrase means the electronic circuit unit has an interface or the automatic washing installation has an interface. For examination purpose, it’s interpreted as: the electronic circuit unit has an interface.
Claim 3 recites “the electronic circuit unit being configured to generate . . . data . . . signals” at line 7-9. It’s unclear what’s meant by “generate,” and the specification does not define this term. The specification discloses that data/signals are detected/measured by a sensor unit and then sent to the electronic circuit unit (see para. 0014, 0054-55, 0059-60; see also claim 3, “second sensor unit being configured to detect . . . metering pump capacity and a volume flow of the additive . . . ”). For examination purpose, it’s interpreted that the electronic circuit unit is configured to receive the recited data and signals.
Claim 3 recites “path measurement signals” at line 9. It’s unclear what’s meant by “path measurement signals,” and the specification does not define this term.
Claim 6 recites “driving profile data” at pg. 7 line 2. It’s unclear what’s meant by “driving profile data,” and the specification does not define this term.
Claim 6 recites “wherein the additional regulating data includes at least one of weather data retrieved from an on-line database, said weather data indicating an amount of dirt, and driving profile data” at pg. 7 line 1-2. It’s unclear if “driving profile data” is part of “weather data” (i.e., weather data indicating an amount of dirt and driving profile data) or part of “regulating data” (i.e., regulating data includes at least one of weather data and driving profile data). For examination purpose, it’s interpreted as follows: the additional regulating data includes at least one of weather data retrieved from an on-line database and driving profile data, wherein said weather data indicating an amount of dirt.
The remaining claims are rejected because they depend on a claim rejected herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over FIRESTONE (US PGPUB 20030127534, as cited in 1/10/2020 IDS), in view of FALBAUM (US PGPUB 20100272916).
Regarding claim 1, FIRESTONE teaches an automatic washing installation for vehicles (vehicle washing system, abstract, para. 0001, fig. 1-3; each of embodiments 100 and 200 can be used with gantry 14 or spray wand 18, para. 0030, the two embodiments are merely examples and various modifications and alterations can be made to them, para. 0036-37).
FIRESTONE’s automatic washing installation comprises: 
a supply connection (unlabeled supply pipe connected to water source 110, see fig. 2-3) for supplying a washing fluid (supplying water, para. 0025, 0031, fig. 2-3); 
a first sensor unit (water flow sensor 112, fig. 2, water flow sensor 204, fig. 3; the two sensors are similar, para. 0031) for detecting sensor data, the first sensor unit including a first volume flow measuring device (water flow sensor 112 determines the quantity of water supplied, para. 0025; water flow sensor 204 is similar, para. 0031) and being configured to measure a supply-side volume flow of the washing fluid (each water flow sensor, which measures quantity of water, is positioned at the supply side of water source 110, see fig. 2-3); 
a storage container (chemical storage tank 116, fig. 2-3, chemical storage tank 116a, fig. 3; the tanks are repetitive iterations, para. 0033, fig. 3) for an additive to be admixed with the washing fluid (chemicals 114 stored in tank 116 is to be mixed with water 109, fig. 2-3, para. 0025-26, 0032-33; similar teaching for chemical 114a stored in tank 116a, see para. 0033, fig. 3); 
an electronically regulatable metering pump (metering pump 124 under the control of control unit 120, para. 0026, abstract, fig. 2) to deliver a volume flow of the additive from the storage container (metering pump 124 meters the exact amount of chemical 114 to be added to water 109, para. 0026); and 
an electronic circuit unit (control unit 120, fig. 2-3, abstract, para. 0025; control unit 120 can be a personal computer having Proportional, Integral, Derivative (“PID”) algorithm, para. 0025-26, claims 10, 19) for controlling the automatic washing installation (see fig. 2, para. 0025-28).
FIRESTONE’s electronic circuit unit (control unit 120, which can be a personal computer) inherently has an interface for detecting a desired application concentration of the additive in the washing fluid, for several reasons. First, FIRESTONE teaches that the PID algorithm in control unit 120 has a preselected set point, which is the desired chemical/water ratio (corresponding to “desired application concentration of the additive in the washing fluid”), as input by an operator (para. 0026). Because the operator inputs the desired chemical/water ratio into control unit 120, control unit 120 inherently has an interface for receiving such input. Second, FIRESTONE teaches control unit 120 can be a personal computer (as explained above), which conventionally has an interface for receiving inputs from the user.
FIRESTONE also teaches wherein the electronic circuit unit (control unit 120) is configured to regulate the electronically regulatable metering pump (metering pump 124) depending on sensor data (under the control of control unit 120, metering pump 124 meters an amount of chemical 114 in response to flow of water 109 as measured by water flow sensor 112, para. 0026; control unit 120 uses flow of water, as measured by water flow sensor 112 or 204, to control the metering apparatus to control the quantity of chemical 114 being dispensed, para. 0035), in that a desired specification for the electronically regulatable metering pump is calculated (metering pump 124 meters the exact amount of chemical 114 to be added, para. 0026; control unit 120 calculates the quantity of chemical 114 to be added, para. 0035) such that by a volume flow ratio between a measured volume flow of the washing fluid (flow of water measured by water flow sensor, as explained above) and the volume flow of the additive delivered by the electronically regulatable metering pump (amount of chemical 114 metered by metering pump 124, as explained above), the desired application concentration is achieved (achieving the preselected set point, which is the desired chemical/water ratio, para. 0026; achieving the predetermined desired concentration of chemical in water, para. 0035) for feeding into operating assemblies of the automatic washing installation (deliver the chemical/water mixture to gantry 14 or spray wand 18, fig. 1-3, abstract, para. 0010, 0028, 0030, 0038).
FIRESTONE does not explicitly teach a controller that’s separate from the electronic circuit unit and configured to control the electronically regulatable metering pump.
FALBAUM teaches a car wash system (abstract, fig. 1-3), just like the present application; thus FALBAUM is analogous. FALBAUM teaches that the car wash system can have a plurality of controllers, wherein one or more controllers may be dedicated to a particular component of the car wash system (para. 0052), including the pump. For example, the car wash system may have a main/first processor 40 and a second processor 50, wherein second processor 50 may control pump 66 (para. 0073, fig. 3). As another example, second processor 50 may not directly control pump 66, but may communicate instructions to a third processor that directly controls application device 28 (which includes pump 66) (see para. 0074).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify FIRESTONE to have a local or dedicated controller for controlling the electronically regulatable metering pump, with reasonable expectation of controlling the pump, for several reasons. First, duplication of parts is considered obvious, see MPEP § 2144.04.VI.B., and FIRESTONE already teaches a controller for controlling components of the vehicle washing system (including the pump). Second, it’s well known in the art to have a plurality of controllers in a car wash system, wherein the pump is controlled by a local or dedicated controller (see FALBAUM). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, a local or dedicated controller, as incorporated, would perform the same function as before (e.g., controlling a component of the car wash system, such as the pump), thus yielding predictable results.
Regarding claim 2, the combination of FIRESTONE and FALBAUM teaches the automatic washing installation as claimed in claim 1.
The combination does not explicitly teach: “a valve assembly engaged with the supply of washing fluid, configured to adapt the volume flow of the washing fluid, and controlled by the electronic circuit unit.”
But FIRESTONE already teaches a valve assembly (valve 208) engaged with a supply of chemical 114 (fig. 3, para. 0031), configured to adapt the volume flow of the chemical (valve 208 meters the flow of chemical 114, para. 0031), and controlled by the electronic circuit unit (valve 208 is under control of control unit 120, para. 0031, fig. 3).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of FIRESTONE and FALBAUM to incorporate a valve assembly engaged with a supply of washing fluid (e.g., water) and controlled and/or regulated by the electronic circuit unit (e.g., control unit 120), with reasonable expectation of adapting the volume flow of the washing fluid. It’s already well known in the art that a vehicle washing system can have a valve assembly engaged with a supply of liquid and controlled and/or regulated by the electronic circuit unit, wherein the valve assembly is for adapting the volume flow of the washing fluid (see FIRESTONE). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, such valve assembly as incorporated would perform the same function as before (e.g., control the flow of a liquid), thus yielding predictable results.
Regarding claim 3, the combination of FIRESTONE and FALBAUM teaches the automatic washing installation as claimed in claim 1. FIRESTONE teaches a second sensor unit (chemical flow sensor 118, fig. 2; chemical flow sensors 210, 210a, fig. 3, which are similar to chemical flow sensor 118, para. 0031; see also claims 2, 23, 25) including a second volume flow measuring device (chemical flow sensor 118; chemical flow sensors 210, 210a), the second sensor unit being configured to detect a volume flow of the additive delivered by the electronically regulatable metering pump (see fig. 2-3, para. 0025, 0031). FIRESTONE also teaches the electronic circuit unit (control unit 120) configured to generate a metering pump-related operating state data, the metering pump-related operating state data representing the volume flow of the additive delivered by the electronically regulatable metering pump (measuring the flow of chemical 114, para. 0025, 0031, 0035, claims 2, 23, 25; chemical 114 is delivered by metering pump 124, as explained above).
Regarding claim 4, the combination of FIRESTONE and FALBAUM teaches the automatic washing installation as claimed in claim 1. FIRESTONE teaches a distributor valve assembly (a plurality of spray wands 18, each having a pump and a valve, see fig. 2, para. 0023; a gantry 14, fig. 1, 3, para. 0030) for selectively feeding into selected operating assemblies (each spray wand can be selectively turned on or off, para. 0023; the gantry can have a plurality of independently operating spray heads, para. 0030) of the automatic washing installation (vehicle washing system) and in particular into selected spray nozzles of a spraying system (as explained above, each spray wand can be selectively turned on or off, and the gantry’s spray heads can be independently operated).
The phrase 
wherein the washing fluid with the desired application concentration of the additive provided by the electronically regulatable metering pump is distributed via a distributor valve assembly for selectively feeding into selected operating assemblies of said operating assemblies of the automatic washing installation and into selected spray nozzles of a spraying system in a dedicated manner for each process step of the automatic washing installation
is interpreted as intended use, because it’s directed to how the mixture of additive and washing fluid is used without imposing any structural limitation on the claimed washing installation. In the combination of FIRESTONE and FALBAUM, the distributor valve assembly is structurally fully capable of performing the recited function, as explained above.
Regarding claim 5, the combination of FIRESTONE and FALBAUM teaches the automatic washing installation as claimed in claim 1.

    PNG
    media_image1.png
    540
    447
    media_image1.png
    Greyscale

FIRESTONE teaches the electronic circuit unit (control unit 120) comprises: 
an input interface (points A, B & D in annotated fig. 2 above) to detect measured sensor data of at least one volume flow measuring device (flow sensor 112 and flow sensor 118 are connected to control unit 120 via points A and B, respectively, see annotated fig. 2); 
the interface for detecting the desired application concentration of the additive in the washing fluid (as explained above); and 
an output interface (point C in annotated fig. 2 above) to output the desired specification for regulating the electronically regulatable metering pump (metering pump 124 is connected to control unit 120 via point C, see annotated fig. 2).  
Regarding claim 6, the combination of FIRESTONE and FALBAUM teaches the automatic washing installation as claimed in claim 5. FIRESTONE teaches the input interface (points A, B & D in annotated fig. 2 above) is further configured to detect additional sensor data (level sensor 126 is connected to control unit 120 via point D, see annotated fig. 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of FIRESTONE and FALBAUM (as applied to claim 1), in view of DETRICK (US PGPUB 20130239992).
Regarding claim 7, the combination of FIRESTONE and FALBAUM teaches the automatic washing installation as claimed in claim 1.
The combination does not explicitly teach: “wherein the first sensor unit of the automatic washing installation further includes a first pressure measuring device.”
DETRICK teaches a vehicle wash system (e.g., fig. 1 & 5), just like the present application; thus DETRICK is analogous. 

    PNG
    media_image2.png
    546
    801
    media_image2.png
    Greyscale

DETRICK teaches: a supply connection (water supply 152, fig. 5) for supplying a washing fluid; a first sensor unit for detecting sensor data which is formed as a volume flow measuring device (flow sensor 160, fig. 5); a storage container (chemical tank 156, fig. 5) for an additive to be admixed with the washing fluid; an electronically regulatable metering pump (metering pump 158, fig. 5) to deliver a volume flow of the additive from the storage container (from chemical tank 156); and an electronic circuit unit (controllers 130, 134, fig. 5). DETRICK further teaches a pressure measuring device (pressure sensor 154 on the water supply line 152, fig. 5, para. 0095) for measuring the pressure of the water used for washing.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of FIRESTONE and FALBAUM to incorporate a pressure measuring device (e.g., pressure sensor), with reasonable expectation of measuring the pressure of washing fluid (e.g., water). It’s well known in the art that a vehicle washing system can have a pressure sensor for measuring the pressure of the water used for washing (see DETRICK). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, such pressure sensor as incorporated would perform the same function as before (e.g., monitoring water pressure), thus yielding predictable results. Indeed, FIRESTONE already teaches supplying the water under pressure (see para. 0014, 0031, claim 29). In the resulting combination of FIRESTONE, FALBAUM, and DETRICK, the water flow sensor and the pressure sensor can be considered as components of the first sensor unit, because they both serve to monitor the water supply.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714